Case: 14-12077    Date Filed: 01/21/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-12077
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:13-cr-00026-ODE-AJB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

PLAMEN ATANASOV,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (January 21, 2015)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Mary Erickson, appointed counsel for Plamen Atanasov in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s
              Case: 14-12077    Date Filed: 01/21/2015   Page: 2 of 2


assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Atanasov’s conviction and sentence are

AFFIRMED.




                                         2